Title: To Benjamin Franklin from Arthur Middleton, 4 July 1778
From: Middleton, Arthur
To: Franklin, Benjamin


Sir
Charles Town S. Carolina July 4th. 1778
Hoping that my Name is not entirely unknown to you, I take the Liberty of introducing Alexander Gillon Esquire to your Notice; a Gentleman, who, to oblige the State of So. Carolina has accepted the Commission of Commodore. I promise myself no other recommendation of him is required, than the bare mention of his having chearfully given up his own Independance to assist in establishing that of America. He has thoughts of spending a short time in Paris, and any favours shewn him will confer an Obligation upon me. I am Sir with esteem and respect Your most obedient Servant
Arthur Middleton
The Honble Benjamin Franklin Esquire.
 
Addressed: The Honble / Benjamin Franklin / Commissioner of the United States / of America / at the Court of Versailles.
Endorsed: South Carolina
Notation: Arthur Middleton Charlestown 4e juillet 1778.
